In order to avoid confusion it will be convenient to consider each series of counts by itself, treating them as if there were two counts, one on either theory, and care should be taken to apply the language used in the discussion only to the facts alleged in the count to which it relates.
1. If the relation of landlord and tenant existed between the plaintiff and defendant under the lease which expired on the 1st of May, 1906, the former had the right to treat the latter as a tenant for another year upon the same terms, for the law implies an agreement to that effect under those circumstances. (Schuyler v. Smith, 51 N.Y. 309; Haynes v. Aldrich,133 N.Y. 287.) That relation, however, did not exist between the parties during the continuance of that lease, because no part of the term was assigned to the plaintiff by the owner of the reversion. The assignment of the lease, which was "from and after May 1, 1906," took effect only after the term had expired and the defendant's estate for years had ended. At no time had he been a tenant of the plaintiff and as he had not held under him, he could not hold over as to him, because he never had possession from him nor attorned to him. The assignment of a lease that has expired conveys no term because there is no term left to convey. *Page 578 
Form cannot create substance and the most formal transfer of a term that has passed is like the sale of gunpowder that has exploded. There is nothing left for the assignment to act upon and it passes no estate, for it does not touch the reversion. (Demarest v. Willard, 8 Cow. 206.)
Clearly the naked status of landlord cannot be assigned. It matters not that some rights may pass by the assignment of a lease with no term left, such as the right to recover unpaid rent, because, unless some part of the term passed, the defendant did not hold under the plaintiff but under the owner of the reversion on the first of May, when the term ended. While the plaintiff, under his lease from the owner the term of which commenced May 1st, 1906, had the right to possession after that date, no part of that term coincided with any part of the term of the defendant which ended on that day. No part of the estate held by the defendant under the first lease ever met any part of the estate of the plaintiff under either lease, for he took no estate under the former as it expired before the assignment to him took effect, and his estate under the latter did not begin until the other term had ended. The parties had successive but not concurrent estates. Neither held under the other, and both did not hold under the owner of the reversion at the same time, the one as tenant and the other as subtenant.
On the 1st of May, 1906, there was no privity of contract or estate between the plaintiff and defendant. While the former then became entitled to possession and the latter remained in possession without right, such possession according to the facts alleged in the first count, was that of a trespasser, not of a tenant of the plaintiff. The right to elect that a tenant holding over after the expiration of his term shall be liable for another year upon the terms of the lease, was not created by statute but existed at common law. The right on the one hand and the obligation on the other belonged only to those recognized by the common law as landlords and tenants. There must be a withholding of possession by a tenant from his landlord and the defendant was *Page 579 
not the tenant of the plaintiff when the question under discussion arose. While a lessee may become the landlord of his subtenant, it can only be when the lease of the former overlaps that of the latter. The owner of the reversion, whether it is a fee or a term, is the one to whom the law gives the right of election and the plaintiff was an owner in neither sense.
A tenant holding over from his landlord without leave is liable for rent at the election of the latter upon the theory of a renewal of the lease by implication. Owing to the previous relations between the parties the law implies a renewal of the obligations dependent on those relations, which measure every detail of the new contract. The amount of the rent reserved is thus ascertained. In the case before us the rent cannot be thus fixed, because neither party sustained any relation to the other with reference to the first lease because the plaintiff was not a party to it. Resort cannot be had to a lease between other parties for this purpose, as the law will not imply that because A agreed to pay B rent at a certain rate, he also agreed to pay C at the same rate when C sustained no relation to A while the lease was in force. To so hold would extend the rule with neither principle nor authority to support it.
Section 193 of the Real Property Law does not apply, because the plaintiff never had a right of reversion and that section, like its English prototype, gives a grantee or assignee the rights that his grantor or lessor "would have had if the reversion had remained in him." (32 Henry VIII, c. 34; 1 R.L. 363; 1 R.S. 747; Fowler's Law of Real Property, 91.) The object of such legislation, as the title of the original act stated, was to enable "grantees of reversions to take advantage of the conditions to be performed by the lessees."
I think that each of counts one to five, inclusive, fails to state a cause of action.
2. In the second series of counts the pleader proceeds upon a different theory. He alleges that before the lease to the defendant expired and after the lease to the plaintiff had been given, the defendant requested the plaintiff to allow him to *Page 580 
continue to use and occupy the premises after his right had ended and that of the plaintiff had begun; that the plaintiff refused, but told him that if he should remain over his term the "plaintiff herein would elect to hold him as a tenant of said premises" for a year and "would consider, interpret and regard his remaining over * * * as a consent, agreement and contract * * * to occupy and lease said premises" for another year on the terms of the lease between himself and the owner of the reversion; that the defendant, knowing the terms of the plaintiff, remained over after the expiration of his lease and thereby agreed to take the premises upon those terms.
These facts constitute a cause of action, because the law implies from the fact of occupancy under the circumstances alleged that the defendant assented to the terms stated. This has been held in several cases which we regard as controlling in principle. (Despard v. Walbridge, 15 N.Y. 374; Coit v.Planer, 51 N.Y. 647; Preston v. Hawley, 139 N.Y. 296.) Notwithstanding the refusal of the plaintiff to accede to the defendant's request that he might continue in possession, the facts alleged, if proved upon a trial, would present a question for the jury whether the continued occupation of the defendant was not a virtual assent to the terms prescribed by the plaintiff. A jury could find that the plaintiff made a proposition, and that the defendant accepted it according to its terms and by the method therein provided. He had requested leave to occupy and was informed that if he did occupy, the plaintiff, who was entitled to possession on the day named, would elect to hold him as a tenant and would regard that act as a consent to lease for another year. It is a reasonable inference from these facts and hence a jury could find, that the plaintiff made a proposition and that the defendant accepted it by doing an act which both parties intended should amount to an acceptance, because it was the method of accepting provided in the proposition. Aside from the acceptance of benefits, which implies an assent to obligations, it is well settled that the concurrence of the minds of the parties upon a proposition by one *Page 581 
manifested by an overt act of the other makes a contract. (Mactier v. Frith, 6 Wend. 103; Trevor v. Wood, 36 N.Y. 307;Dent v. North American Steamship Company, 49 N.Y. 390.)
In the case last cited Judge RAPALLO said: "Although the resolution of the board of directors of the defendant, ratifying the purchase of the steamship by Mr. Webb on the terms and conditions set forth in the letter, may not have been communicated to the plaintiffs, yet, after the receipt of the letter by Mr. Webb the defendant took possession of the vessel without any dissent from the terms stated in the letter. This constituted an acceptance of and acquiescence in the terms expressed in the letter and the plaintiffs had the right to rely upon it as an assent to those terms." Retaining possession in this case had the same effect as taking possession in that, because each was an overt act which could not lawfully have been done unless it constituted an acceptance of the terms proposed. At least a jury might so find.
I think that each count in the second series sets forth a good cause of action; that the order appealed from should be affirmed; that the first question certified should be answered in the negative and the second in the affirmative. As both parties appeal costs should be allowed to neither.
HAIGHT, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur with CULLEN, Ch. J.; GRAY, J. concurs with VANN, J.
Ordered accordingly.